 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDNorth Arkansas Electric Cooperative,Inc.andInter-national Brotherhood of ElectricalWorkers, AFL-CIO. Cases 26-CA-2585 and 26-CA-2620August 27, 1970SUPPLEMENTAL DECISION AND ORDERBY CHAIRMANMILLER ANDMEMBERS FANNING,MCCULLOCH,AND BROWNThe National Labor Relations Board issued itsoriginal Decision and Order in this case on December18, 1967, finding that Electrification Advisor JackLenox was discharged for engaging in union activity,thatLenox was not a managerial employee asRespondent contended, and that Lenox's dischargeviolated Section 8(a)(3) and (1) of the National LaborRelationsAct, as amended.' On application forenforcement of the Board's Order, the United StatesCourt of Appeals for the Eighth Circuit concludedthat Lenox's duties did closely ally him with manage-ment and that in a representation context the Boardwould find Lenox to be a managerial employee. Thecourt then remanded the case to this Board "todetermine whether or not the discharge of Lenox,as a `managerial employee' under all the circumstancesof the case, was or was not violative of the Act."'As the court pointed out, the "managerial employ-ee" category is Board created, not established bythe Act.' In our representation case proceedings, indi-viduals found to fall within that category have beenconsistently excluded by the Board from bargainingunits of other types of employees. But typically inthose cases, our concern has been whether certainnonsupervisory employees have a sufficient communi-ty of interest with the general group or class ofemployees constituting the bulk of a unit so thatthey may appropriately be considered a part thereof.Where the interests of certain employees seemed toliemore with those persons who formulate, determine,and oversee company policy than with those in theproposed unit who merely carry out the resultantpolicy,we have held them to be excluded, and havecommonly referred to such excluded persons as "man-North ArkansasElectric Cooperative,Inc,168 NLRB No 122N L R B v North Arkansas Electric Cooperame, Inc ,412 F 2d 324,328 (C A 8. 1969)'The conceptseems to have had its origin inVulcan Corporation,58 NLRB733, 736, wherea timber cruiser log buyer, who spent about75 percent of his time away from the plant and occasion substitutedfor the superintendent,was excluded from a unitbecause "ofthe responsi-bility of his position and his peculiar relationship to management, andin view of the fact that his interests are apparently different from thoseof the production and maintenance employees"agerial employees," without ever having attempteda precise definition of that term.Our lackof cleardefinition has evoked some judicial criticism. Thus,one court has commented that the Board"has notdeveloped clear guidelines for determining whetherparticular individuals are `managerial employees,""and another has announced that there was no statedBoard rationale for finding the procurement driversinSwiftsand the credit managers inDiana Shop6to be managerial.'Thislack of definition may be inherent in thedifficultprocess which we face constantly in evaluating"community of interest"inmany kinds of unit deter-minations.Since,however,in representation cases"community of interest"is the principal determinant,our decisions in those cases are not genuinely relevantto the issue here. An employee may not have therequisite community of interest with other employeesto be included with them in a proposed unit, andyet clearly be an employee entitled to the protectionof theAct as aSection 2(3) "employee."On theother hand,some persons we have traditionally exclud-ed as "managerial"might more accurately have beentermed"employers"within the definition of Section2(2), which defines employers as including"any personacting as an agent of an employer."In this case,we have been called upon to determinewhether a given individual is to be considered asaSection2(3)"employee"oraSection2(2)"employer."As wehave explained above, the factthat he may be a "managerial employee" for purposesof determining his exclusion from a given bargainingunitmay well not assist us materially in makingthis kind of determination.We donot in this initial consideration wish toattempt an inflexible comprehensive definition, forwe are of the view that a definition must be evolvedon a case-to-case basis.However, it is relevant, webelieve,to focus our attention upon whether theemployee here had either real or apparent authorityto speak as an "employer" in a labor relations oremployee relations context.Although Lenoxexercised discretion in the perform-ance of his duties and responsibilities,was paid ona monthly basis,received no extra pay for overtime,participated in semiannual meetings concerning pro-grams for attracting and retaining customers, andoccasionally spoke for the Employer in his dealingswith customers and advertisers, there is nothing in'IllinoisState Journal-Register,Inc v N.LR B,412 F 2d 37 at41 (C.A 7,1969)'Swift &Company,115 NLRB 752Diana Shop,118 NLRB 743Retail Clerks International Association,Local 880 v NLR B,366F2d642,645(CADC)185NLRB No. 83 NORTH ARKANSAS ELECTRIC CO-OPthe record to suggest that he participated in theformulation, determination, or effectuation of policywith respect to employee relations matters.Nor isthere any indication that his status in the Cooperative'sorganization was such as to lead any employee reason-ably to believe that Lenox had substantial responsiblili-ties in this area, so that views which he might expresswould be taken as a reflection of the consideredposition of the Cooperative. Finally, insofar as wecan determine there is nothing in this record tosuggest an inconsistency or conflict of interest betweenLenox's proper performance of his job and the imple-mentation of his right to engage in or refrain fromengaging in concerted activity.While Respondentmight well have had a legitimate interest in regulatingLenox's conduct in his contacts withcustomers,weare unable to perceive any conflict between Respond-ent's right effectively to carry on its business andLenox's freedom to express his views to the Respond-ent's other employees with respect to this or anyother union.551Under these circumstances, and even if we wouldhave found that Lenox had insufficient communityof interest with the employees in the unit to includehim therein, nevertheless, upon the entire record,we find him to be an "employee" rather than an"employer," and we conclude, therefore, that his dis-charge on October 20, 1966, violated Section 8(a)(3)and (1) of the Act.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby affirms as its Order the Orderheretofore entered in this proceeding on December22, 1967.'Insofar asSwift& Company, supra,and other cases have indicated,in a representation case context,thatmanagerial employees might notbe entitled to the protectionof the Act,we hereby overrule them tothe extent that they may be inconsistent with our decision herein